RENDERED: DECEMBER 18, 2020; 10:00 A.M.
                          NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals
                                     NO. 2019-CA-1157-MR

BRENT D. BOSTICK                                                   APPELLANT


                      APPEAL FROM LEWIS CIRCUIT COURT
v.                   HONORABLE ROBERT B. CONLEY, JUDGE
                           ACTION NO. 16-CR-00037


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                          OPINION
                                         AFFIRMING

                                        ** ** ** ** **

BEFORE: JONES, LAMBERT, AND K. THOMPSON, JUDGES.

JONES, JUDGE: Brent D. Bostick appeals from the Lewis Circuit Court’s

judgment and sentence of fifteen years’ imprisonment, following his conviction at

jury trial on charges of second-degree manslaughter,1 second-degree assault,2

aggravated first-degree driving under the influence of alcohol (DUI),3 and owning




1
    Kentucky Revised Statutes (KRS) 507.040, a Class C felony.
2
    KRS 508.020, a Class C felony.
3
    KRS 189A.010, an unclassified misdemeanor.
or operating a motor vehicle without insurance.4 We affirm the trial court’s

judgment and sentence.

                                     BACKGROUND

               On the evening of September 18, 2016, Randy Tucker was sitting in

his home in South Portsmouth, Kentucky, watching a football game on television

when he received a telephone call from the appellant, Brent Bostick, who wanted

to come and visit. Bostick had been at the Fish Bowl, a local bar, and he arrived at

Tucker’s home with a beer in his hand. After drinking that beer and having

another while at Tucker’s residence, Bostick drove the two of them to the Fish

Bowl in his 2015 Chevrolet Silverado pickup truck. When they got to the bar,

Bostick consumed several more beers and a whiskey-based cocktail.

               Near dusk, at approximately 7:30 p.m., the two men left the Fish Bowl

to return to Tucker’s residence. Bostick was driving, and he did so in such a way

as to make Tucker feel nervous and unsafe. Bostick was traveling at

approximately 66 miles per hour on Kentucky Route 8, a road zoned for 55 miles

per hour. At one point during his travel, Bostick performed a “burnout” by holding

down his truck’s brake and accelerator at the same time, which resulted in melted

tire rubber being cast off on the vehicle’s bumper and the roadway. Tucker would

later tell law enforcement that Bostick “was driving like a fool.”


4
    KRS 304.39-080, penalized in KRS 304.99-060 as an unclassified misdemeanor.


                                             -2-
             As Bostick continued to travel down Kentucky Route 8, Tucker spoke

up to inform Bostick that he was about to miss the turn for the road leading to

Tucker’s residence. Bostick applied the brakes in such a way that they locked

when the truck’s anti-lock braking system did not function correctly. The truck

rotated and slid over the center line into a Chevrolet Lumina passenger vehicle

driving in the opposite direction. After Bostick’s truck struck the Lumina, the

Lumina then struck the bank alongside the road. Police and first responders

arrived quickly. The Lumina’s driver, Derek Hettinger, was taken to the hospital

where he ultimately died from multiple blunt force injuries. Derek’s mother,

Valerie Hettinger, was in the front passenger seat of the vehicle. She survived the

crash but was severely injured.

             Deputies Eric Poynter and Brian Walker, both of the Lewis County

Sheriff’s Office, worked the scene of the crash and believed Bostick was under the

influence. Open beer cans were found in the truck. They observed Bostick had

bloodshot eyes, was unsteady on his feet, and smelled of alcohol. Deputy Poynter

asked Bostick to perform a horizontal gaze nystagmus (HGN) test. The result

reinforced Deputy Poynter’s belief that Bostick was impaired. When the deputies

informed Bostick he was going to be arrested for DUI, he asked to be taken to the

hospital for medical treatment. The charge nurse at the hospital noted that Bostick

did not appear to be in distress and that he smelled of alcohol. She drew Bostick’s



                                        -3-
blood at the request of the Lewis County Sheriff’s Office. After testing, the

Kentucky State Police (KSP) laboratory reported the blood alcohol content (BAC)

of Bostick’s blood sample was 0.122 grams per one hundred milliliters (g/100

mL). Bostick refused the offer to take an independent blood test.

             Based on this incident, the Lewis County grand jury indicted Bostick

on counts of second-degree manslaughter, first-degree assault, DUI, and failure to

carry insurance on his vehicle. Bostick’s trial was conducted over five days in

June 2019, in Lewis Circuit Court. The Commonwealth’s case consisted of

testimony from law enforcement, the coroner, Valerie Hettinger, and medical

personnel conforming to the above narrative. The Commonwealth also presented a

recorded deposition from Richard Parkos, a collision reconstruction expert. He

testified that the event data recorder (EDR) present in each vehicle showed the

relative speeds near the time of the collision. He also discussed how Bostick’s

truck was equipped with malfunctioning anti-lock brakes which did not prevent the

truck’s tires from locking up, which in turn caused the vehicle to rotate and slide.

             The jury also heard testimony from Senior Trooper Jack Hedges, a

KSP collision reconstruction expert, who testified regarding seven separate points

from his report. First, Bostick could have avoided the collision. The anti-lock

brakes were a contributing factor but not the reason the crash occurred. Second,

Bostick was exceeding the speed limit, resulting in a more severe crash. Third,



                                         -4-
Bostick was under the influence of alcohol, which greatly reduced his capability to

make sound, split-second decisions while operating a motor vehicle. Fourth,

Bostick needlessly applied heavy braking intentionally so as not to miss a turn on

to a secondary road, when he could have proceeded past the missed turn and then

turned around. Fifth, Bostick failed to recognize that the speed he was traveling

meant he could not safely make the turn. Sixth, failure of the anti-lock braking

system contributed to the uncontrolled slide of the vehicle. Seventh, and finally,

regardless of the failure of the anti-lock brakes, Bostick could nonetheless have

avoided the collision by simply releasing the brake to regain traction and control of

his vehicle.

               For his defense, Bostick chose to focus on the evidence suggesting the

anti-lock braking system, and not his level of impairment from alcohol, was

entirely to blame for the crash. He asserted there was not sufficient time to correct

the rotation of the truck and focused on expert testimony, including that of Richard

Parkos, to emphasize the role of the malfunctioning brakes. Bostick did not testify.

               Bostick moved for a directed verdict as to the insufficiency of the

evidence at the close of the Commonwealth’s evidence and renewed his motion at

the close of all evidence in the case. The trial court denied both motions.

Ultimately, the jury found Bostick guilty of second-degree manslaughter, second-

degree assault, DUI, and failure to carry insurance on his vehicle. The jury



                                           -5-
recommended a total sentence of fifteen years’ imprisonment. On July 17, 2019,

the trial court entered its final judgment and sentence in accord with the jury’s

recommendation. This appeal followed.

                                     ANALYSIS

             Bostick presents two issues on appeal. First, he argues the trial court

should have granted his motion for directed verdict. Bostick contends the

Commonwealth failed to provide sufficient proof that the crash resulted from

anything other than the malfunctioning brakes. We disagree.

             When deciding a motion for a directed verdict “the trial
             court must draw all fair and reasonable inferences from
             the evidence in favor of the Commonwealth. If the
             evidence is sufficient to induce a reasonable juror to
             believe beyond a reasonable doubt that the defendant is
             guilty, a directed verdict should not be given.”
             Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky.
             1991). Questions about the credibility and weight to be
             given to the evidence are reserved to the jury. Id. “On
             appellate review, the test of a directed verdict is, if under
             the evidence as a whole, it would be clearly unreasonable
             for a jury to find guilt, only then the defendant is entitled
             to a directed verdict of acquittal.” Id. (citing
             Commonwealth v. Sawhill, 660 S.W.2d 3 (Ky. 1983)).

Lamb v. Commonwealth, 510 S.W.3d 316, 325 (Ky. 2017). Furthermore, “[t]o

defeat a directed verdict motion, the Commonwealth must only produce more than

a mere scintilla of evidence.” Lackey v. Commonwealth, 468 S.W.3d 348, 352

(Ky. 2015) (citation and internal quotation marks omitted).




                                          -6-
               Bostick’s argument in favor of directed verdict relies upon his

assertion that the proof adduced at trial showed the brakes were entirely at fault for

the collision. Bostick’s argument has two significant hurdles he cannot overcome.

First, the Commonwealth’s evidence showed that Bostick was driving under the

influence of alcohol, which is enough to prove second-degree manslaughter in a

vehicular homicide. “Appellant was indicted for second-degree manslaughter.

This offense requires proof of a wanton mental state. One way to prove

wantonness is to show that the defendant in a vehicle-homicide case was driving

while intoxicated.” Burchett v. Commonwealth, 98 S.W.3d 492, 494 (Ky. 2003).

The jurors could have believed the brakes were to blame for the crash, but they

were not required to ignore evidence of Bostick’s intoxication as an alternative

explanation.

               Second, the jury heard testimony from Trooper Hedges asserting the

malfunctioning anti-lock brakes were a contributing factor, but they were not

themselves responsible for the collision. Instead, Trooper Hedges testified the

collision resulted from Bostick’s impaired judgment and conduct while driving the

vehicle. In ruling on a motion for directed verdict, “the trial court must assume

that the evidence for the Commonwealth is true, but reserving to the jury questions

as to the credibility and weight to be given to such testimony.” Benham, 816
S.W.2d at 187. Even if other witnesses had contradicted Trooper Hedges’s



                                          -7-
testimony and supported Bostick’s argument, this would not have justified a

directed verdict. “[E]ven when the evidence is contradictory, the credibility of

witnesses and the weight to be given to sworn testimony are for the jury to decide.”

Roark v. Commonwealth, 90 S.W.3d 24, 38 (Ky. 2002). In sum, the trial court

properly placed this matter before the jury, and, with all reasonable inferences

drawn in the Commonwealth’s favor, Benham, 816 S.W.2d at 187, the

Commonwealth’s evidence in the case sub judice amounted to more than a

scintilla. The trial court correctly denied Bostick’s motion for a directed verdict.

                In Bostick’s second argument, he contends the photographs of the

“burnout” tire marks on the roadway should not have been admitted into evidence.

Bostick argues the burnout marks did not play a role in the collision and, as such,

should have been disallowed for being more prejudicial than probative under KRE5

403. For its part, the Commonwealth argues the issue is not preserved; Bostick did

not object to the introduction of the photographs at trial, nor did he object to the

numerous discussions of the burnout markings by trial witnesses. The

Commonwealth then argues that this issue may only be reviewed for palpable error

under RCr6 10.26. However, Bostick does not cite RCr 10.26 in his brief, nor does

he request or argue palpable error review under the rule. “Absent extreme


5
    Kentucky Rules of Evidence.
6
    Kentucky Rules of Criminal Procedure.


                                            -8-
circumstances amounting to a substantial miscarriage of justice, an appellate court

will not engage in palpable error review pursuant to RCr 10.26 unless such a

request is made and briefed by the appellant.” Dixon v. Commonwealth, 519
S.W.3d 396, 401 (Ky. App. 2017) (quoting Shepherd v. Commonwealth, 251
S.W.3d 309, 316 (Ky. 2008)). “Therefore, we abstain from any substantive

analysis of [the appellant’s] argument.” Id. (quoting Webster v. Commonwealth,

438 S.W.3d 321, 327 (Ky. 2014)).

                                 CONCLUSION

            For the foregoing reasons, we affirm the judgment and conviction

entered by the Lewis Circuit Court.

            ALL CONCUR.

BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

Michael J. Curtis                        Daniel Cameron
Ashland, Kentucky                        Attorney General of Kentucky

                                         Jenny L. Sanders
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                        -9-